 

Exhibit 10.3

 

EMPLOYMENT AGREEMENT

I, Geoffrey G. Jervis, agree to the terms and conditions of employment with
Capital Trust, Inc. (“CT”) and CT Investment Management Co., LLC (“CTIMCO,” and
together with CT, the “Company”) set forth in this Employment Agreement (this
“Agreement”) dated as of September 29, 2006 (“Effective Date”).

 

1.

Term of Employment.

(a)           Term.  My employment under this Agreement shall commence effective
as of the Effective Date and shall end on December 31, 2009 (“Expiration Date”)
or such earlier date on which my employment is terminated under Section 5 of
this Agreement (the period from the Effective Date through the Expiration Date,
or such earlier termination as provided for herein being referred to herein as
the “Term”). If the Company continues to employ me beyond the Expiration Date
without entering into a written agreement extending the term of this Agreement,
except as provided in a new written employment agreement between the Company and
me, I shall continue to receive the base salary in effect as of the Expiration
Date for as long as I remain employed by the Company, but all other obligations
and rights under this Agreement shall prospectively lapse as of the Expiration
Date, except my right to payment of compensation accrued or earned prior to the
Expiration Date or any other rights which by their terms extend beyond the
Expiration Date, including the Company’s ongoing indemnification obligation
under Section 4, any post-termination payment provisions under Section 5(a), my
confidentiality and other obligations under Section 6, and our mutual
arbitration obligations under Section 8, and I thereafter shall be an at-will
employee of the Company.

(b)           Company’s Option to Extend Expiration Date. The Company shall have
the option, but not the obligation, to extend the Expiration Date by one year
(i.e., to December 31, 2010) by providing notice of such extension no later than
September 1, 2009.

2.             Nature of Duties. I shall be the Company’s Chief Financial
Officer and shall have all of the customary powers and duties associated with
those positions. I shall devote my full business time and effort to the
performance of my duties for the Company. I shall be subject to the Company’s
policies, procedures and approval practices, as generally in effect from time to
time and made known to me, to the extent consistent with this Agreement. I shall
not, while employed by the Company, engage in, accept employment from or provide
services to any other person, firm, corporation, governmental agency or other
entity; provided, however, that subject to Section 6(c) hereof, I may (a) devote
a reasonable amount of time to civic activities, provided that such activities
do not conflict with or detract from my diligent performance of my duties
hereunder. I shall report to the Company’s Chief Executive Officer. I shall not,
while employed by the Company, engage in, accept employment from, or provide
services to any other person, firm, corporation, organization, governmental
agency, or other entity; provided, however, that subject to Section 6 hereof, I
may (a)  serve as an outside director with one company or organization that does
not compete with the Company, subject to the prior consent of the Company’s
Board of Directors (“Board”), which consent shall not be unreasonably withheld,
and (b) serve as a trustee, consultant, fiduciary, or advisor to family trusts
or foundations, provided with respect to each of (a) and (b) that such service
does not conflict with

 

--------------------------------------------------------------------------------

 

or detract from my diligent performance of my duties hereunder or otherwise
compromise the best interests of the Company.

3.             Place of Performance.   I shall be based in New York City, except
for required travel on the Company’s business.

 

4.

Compensation and Related Matters.

(a)           Base Salary.   The Company shall pay me base salary at an annual
rate of $350,000, subject to future upward adjustments at the discretion of the
Board. My base salary shall be paid in conformity with the Company’s salary
payment practices generally applicable to senior Company executives. If the
Company elects to extend the Expiration Date in accordance with Section 1(b),
above, my base salary shall be increased to $425,000 for the calendar year 2010.

(b)           Annual Bonuses.   The Company shall pay me annual bonuses,
determined as follows:

(i)             For calendar year 2006, I shall receive an annual cash bonus
from the Company in the amount of $650,000, payable no later than March 15,
2007.

(ii)            For calendar year 2007 and each subsequent full calendar year of
the Term, I shall receive pursuant to Section 10(b) of the Company’s 2004 Long
Term Incentive Plan (the “LTIP”), a Performance Compensation Award grant that
provides for an annual cash bonus opportunity for that calendar year ranging
from 100% of my base salary at threshold performance to 200% of my base salary
at maximum performance (with a target of 150% of my base salary at target
performance) achieved in respect of Annual Performance Measures (as defined
below) established for the calendar year as the Performance Period. Before March
31 of each such calendar year, the Performance Measures containing threshold,
target and maximum performance criteria shall be set by the Compensation
Committee of the Board (the “Compensation Committee”), but only after
consultation with me in advance and only when the performance measures are
substantially uncertain to be satisfied (the “Annual Performance Measures”). Any
cash bonus earned pursuant to such Performance Compensation Award shall be paid
in conformity with the Company’s bonus payment practices generally applicable to
senior Company executives.

(iii)           I shall be eligible for such other bonuses and other incentive
compensation under bonus and incentive stock plans (including plans that provide
for performance compensation tied to carried interest and incentive investment
management fees from funds under management) generally available to other senior
Company executives as the Compensation Committee determines in its sole
discretion.

 

(c)

Restricted Stock.

(i)             As of the Effective Date, pursuant to the 2004 Long Term
Incentive Plan (the “LTIP”), the Company shall grant to me 50,000 Restricted
Shares of Class A common stock of CT (the “Initial Grant”). The Initial Grant
shall (unless my employment has earlier terminated or as otherwise provided for
herein) vest as follows: (I) 50% of the shares

 

 

- 2 -

 

--------------------------------------------------------------------------------

 

shall vest in eight equal installments at the end of each calendar quarter in
2008 and 2009, and (II) 50% of the shares shall be structured as a “Performance
Compensation Award” pursuant to Section 10(b) of the LTIP, and shall vest on
December 31, 2009, subject to satisfaction of the Grant Performance Hurdle (as
defined below), measured for the period commencing on the Effective Date and
ending on December 31, 2009. For purposes of this Agreement, “Grant Performance
Hurdle” shall mean a total shareholder return of 13% per annum (consisting of
declared dividends, plus share price growth (or minus share price loss, as the
case may be), plus any other property or consideration received by shareholders
in connection with their ownership of Class A common stock of CT). All dividends
that are earned and accrue with respect to all vested and unvested Restricted
Shares issued pursuant to the Initial Grant shall be currently paid to me. For
the purpose of calculating whether the Grant Performance Hurdle has been
achieved for purposes of this Initial Grant, the starting and ending share price
shall be determined based on the average closing price of the Class A common
stock of CT for the 60 trading-day periods which end on the Effective Date and
on December 31, 2009, respectively.

(ii)            If the Company exercises its option to extend the Expiration
Date to December 31, 2010 under Section 1(b), above, the Company shall grant to
me on or about January 1, 2010, pursuant to the LTIP, an additional 16,875
Restricted Shares of Class A common stock of the Company (the “Additional
Grant”). The Additional Grant shall (unless my employment has terminated or as
otherwise provided for herein) vest as follows: (I) 50% of the shares shall vest
on December 31, 2010, and (II) 50% of the shares shall be structured as a
“Performance Compensation Award” pursuant to Section 10(b) of the LTIP, and
shall vest on December 31, 2010, subject to satisfaction of the Grant
Performance Hurdle, measured for the one-year period commencing on January 1,
2010 and ending on December 31, 2010. For the purpose of calculating whether the
Grant Performance Hurdle has been achieved, the starting and ending share price
shall be determined based on the average closing price of the Class A common
stock of the Company for the 60 trading-day periods which end on January 1, 2010
and December 31, 2010, respectively. All dividends that are earned and accrue
with respect to all vested and unvested Restricted Shares issued pursuant to the
Additional Grant shall be paid to me upon issuance.

(d)           Standard Benefits.   During my employment, I shall be entitled to
participate in all employee benefit plans and programs, including paid
vacations, to the same extent generally available to other senior Company
executives, in accordance with the terms of those plans and programs.

(e)           Indemnification.   The Company shall extend to me the same
indemnification arrangements as are generally provided to other senior Company
executives, including after the termination of my employment. Notwithstanding
the foregoing, during the Term, the Company shall continue in effect, at a
minimum, the same level of indemnification and the same level of Directors and
Officers insurance coverage as were in effect immediately prior to the Effective
Date.

(f)            Expenses.   I shall be entitled to receive prompt reimbursement,
which the Company shall make within two and one-half months after I submit
adequate documentation, for all reasonable and customary travel and business
expenses I incur in

 

 

- 3 -

 

--------------------------------------------------------------------------------

 

connection with my employment but I must incur and account for those expenses in
accordance with the policies and procedures established by the Company.

(g)           Sarbanes-Oxley Act Loan Prohibition.   To the extent that any
Company benefit, program, practice, arrangement, or this Agreement would or
might otherwise result in my receipt of an illegal loan (“Loan”), the Company
shall use reasonable efforts to provide me with a substitute for the Loan that
is lawful and of at least equal value to me.

(h)           Legal Fees.  The Company shall reimburse Executive for up to
$5,000 in reasonable and customary legal expenses incurred in connection with
the review, revision, and negotiation of this Agreement.

 

5.

Termination.

(a)           Rights and Duties.   If my employment is terminated, I shall be
entitled to the amounts or benefits shown on the applicable row of the following
table, subject to the balance of this Section 5 and to the terms and conditions
set forth in Section 13, below. The Company and I shall have no further
obligations to each other, except the Company’s ongoing indemnification
obligation under Section 4, my confidentiality and other obligations under
Section 6, and our mutual arbitration obligations under Section 8, or as set
forth in any written agreement I subsequently enter into with the Company.

DISCHARGE
FOR CAUSE

Payment or provision when due of (1) any unpaid base salary, expense
reimbursements, and vacation days accrued prior to termination of employment,
and (2) other unpaid vested amounts or benefits under Company compensation,
incentive, and benefit plans (including, without limitation vested interests I
may have with respect to Fund II and Fund III or any previous grant of equity).
In addition, I may continue to exercise my vested options for up to the earlier
of (a) the expiration date of such options or (b) the date 90 days following my
termination.

DISABILITY

Same as for “Discharge for Cause” EXCEPT that (1) my base salary, less any
payments I receive under any state-mandated or other disability insurance
policy, shall continue for six months following my termination, (2) I shall be
entitled to receive a pro-rated annual bonus under Section 4(b), above, for the
year in which my disability became effective hereunder, based on the number of
days I worked for the Company that year (and, if in respect of calendar year
2007 or later, calculated at “target”), (3) the Company shall pay the COBRA
premiums associated with continuing medical insurance coverage for my benefit
and the benefit of my spouse and dependent children for one year following my
disability effective date, and (4) I will continue to vest for one year
following my disability effective date in all awards previously granted to me,
and in determining the Grant Performance Hurdle for any remaining performance
vesting period, I will be credited with the shareholder return for the full year
preceding the year of my disability effective date. In addition, I may continue
to exercise

 

 

 

- 4 -

 

--------------------------------------------------------------------------------

 

 

 

my options that are granted or first vest after 2004 until the later of December
31 of the year in which my employment terminates and the date two and one-half
months after my employment terminates (but in no event after the expiration date
of such options).

DISCHARGE OTHER THAN
FOR CAUSE
OR
DISABILITY

Same as for “Discharge for Cause” EXCEPT that, in exchange for my execution of a
release in accordance with this section, (1) I shall be entitled to receive a
lump-sum payment equal to the greater of (x) the sum of my then-current base
salary and annual bonus (calculated at “target” with respect to 2007 and later)
payable through December 31, 2009 or (y) the sum of (I) one year of my
then-current base salary and (II) the highest annual bonus paid to me during the
Term (or during the extended Term, if the Company elects to extend the
Expiration Date in accordance with Section 1(b)), (2) all restricted stock
grants made prior thereto, the Initial Grant, and, if already granted to me, the
Additional Grant, shall immediately vest in full, (3) I may continue to exercise
my options that are granted or first vest after 2004 until the later of December
31 of the year in which my employment terminates and the date two and one-half
months after my employment terminates (but in no event after the expiration date
of such options, and (4) the Company shall pay the COBRA premiums associated
with continuing medical insurance coverage for my benefit and the benefit of my
spouse and dependent children for 18 months following my date of discharge or
such earlier time I shall obtain comparable coverage through another employer.

RESIGNATION WITHOUT GOOD REASON

Same as for “Discharge for Cause.”

RESIGNATION WITH GOOD REASON

Same as for “Discharge Other Than for Cause or Disability.”

DEATH

Same as for “Discharge for Cause” EXCEPT that (1) my legal representative shall
be entitled to receive any death benefits payable under the life insurance
maintained on my behalf by the Company as well as any earned but as of yet
unpaid bonus amounts from the year preceding the date of my death, (2) any
equity and performance compensation awards I have shall continue to vest for one
year following the date of my death, and in determining the Grant Performance
Hurdle for any remaining performance vesting period, my estate will be credited
with the shareholder return for the full year preceding the year of my death,
(3) the Company shall pay the COBRA premiums associated with continuing medical
insurance coverage for the benefit of my spouse and dependent children for one
year following my date of death, and (4) my options that are granted or first
vest after 2004 may continue to be exercised until the later of December 31 of
the year in which my employment terminates and the date two and one-half months
after my employment terminates (but in

 

 

 

- 5 -

 

--------------------------------------------------------------------------------

 

 

 

no event after the expiration date of such options.

 

 

(b)           Discharge for Cause.   The Company may terminate my employment at
any time if the Board has Cause to terminate me. For purposes of this Agreement,
“Cause” is defined as:

(i)             Fraud and Dishonesty.   My commission of a willful act of fraud,
embezzlement or misappropriation of any money or properties of the Company or
its affiliates (other than an insubstantial and unintentional misappropriation
that has been remedied within 10 days after the Company provides me with notice
of such misappropriation).

(ii)            Criminal Act.   My conviction of a felony or any material
violation of any federal or state securities law (whether by plea of nolo
contendere or otherwise) or my being enjoined from violating any federal or
state securities law or being determined to have violated any such law.

(iii)           Reckless Conduct.   My engaging in willful or reckless
misconduct in connection with any property or activity, the purpose or effect of
which materially and adversely affects the Company and/or its subsidiaries and
affiliates, and/or their predecessors and successors (collectively, the
“Group”).

(iv)          Substance Abuse.   My repeated and intemperate use of alcohol or
illegal drugs after written notice from the Board that such use, if continued,
would result in the termination of my employment hereunder.

(v)           Breach of Agreement.   My failure to cure my material breach of
any of my obligations under this Agreement (other than by reason of physical or
mental illness, injury, or condition) after having received 10 days’ notice from
the Board of the breach.

(vi)          Barred from Office.   My becoming barred or prohibited by the SEC
from holding my position with the Company.

(vii)         Material Breach of Company Policy or Code of Ethics.   My material
breach of any Company policy (provided that I have been provided with a copy of
or access to, or am otherwise aware of, the policy) or of the Company’s Code of
Ethics.

(viii)        Failure to Perform Duties.    My continued failure or refusal to
perform any material duty or responsibility under this Agreement (other than by
reason of physical or mental illness, injury, or condition) after having
received 10 days’ notice from the Board.

(c)          Termination for Disability.   Except as prohibited by applicable
law, the Company may terminate my employment on account of Disability, or may
transfer me to inactive employment status, which shall have the same effect
under this Agreement as a termination for Disability. “Disability” means a
physical or mental illness, injury, or condition

 

 

- 6 -

 

--------------------------------------------------------------------------------

 

that prevents me from performing substantially all of my duties under this
Agreement for at least 120 consecutive calendar days or for at least 180
calendar days, whether or not consecutive, in any 365 calendar day period, or is
likely to do so, as certified by a physician selected by the Board.

(d)           Discharge Other Than for Cause or Disability.   The Company may
terminate my employment at any time for any reason, and without advance notice.
If I am terminated by the Company other than for Cause under Section 5(b) or
Disability under Section 5(c), I will only receive the special benefits provided
for a Discharge other than for Cause or Disability under Section 5(a) if I sign
a separation agreement and general release in the form attached hereto as
Schedule A and do not thereafter revoke the release.

(e)           Resignation.   If I resign other than for Good Reason, the Company
may accept my resignation effective on the date set forth in my notice or any
earlier date. If I resign other than for Good Reason, I agree that the
Restricted Period (as defined in Section 6(b)) shall begin on the date of my
resignation. If I resign for Good Reason, my employment will end on my last date
of work and I will receive the benefits to which I am entitled under
Section 5(a), but only if I sign the separation agreement and general release
described in Section 5(d), above, and I do not thereafter revoke the release.
“Good Reason” means that, without my express written consent and through no
fault of my own, one or more of the following events occurred after my execution
of this Agreement:

(i)             Demotion.   My title and responsibilities are substantially and
adversely diminished during the Term.

(ii)            Compensation Reduction.   My cash compensation provided for
under this Agreement is materially reduced.

(iii)           Relocation.   The Company requires me, without my consent, to be
based at any office or location outside of a 40-mile radius of midtown
Manhattan, New York, New York.

(iv)          Breach of Promise.   The Company fails to cure its material breach
of this Agreement within thirty business days after I give it written notice
thereof.

(v)           Discontinuance of Benefits.   The Company stops providing me with
benefits that, in the aggregate, are substantially as valuable to me as those I
enjoyed immediately prior to the Effective Date, other than a result of
across-the-board benefit reductions affecting similarly-situated employees.

 

 

- 7 -

 

--------------------------------------------------------------------------------

 

(vi)          No Comparable Offer Following Change of Control.    The Company is
involved in a Change in Control (as defined below) and I am not offered a
position by the acquiring entity (or the Company’s successor, as the case may
be) comparable to the position I held with the Company prior to the Change in
Control, including with respect to general responsibilities, and with the same
title. For purposes of this section, “Change in Control” shall mean:

(1)           a merger or acquisition in which 50% or more of the Company’s
voting stock outstanding after the merger or acquisition is held by holders
different from those who held the Company’s voting stock immediately prior to
such merger or acquisition;

(2)           the sale, transfer or other disposition of all or substantially
all of the assets of the Company in liquidation or dissolution of the Company;

(3)           a transfer of all or substantially all of the Company’s assets
pursuant to a partnership or joint venture agreement or similar arrangement
where the Company’s resulting interest is or becomes less than 50%;

(4)           on or after the Effective Date, a change in ownership of the
Company through an action or series of transactions, such that any person is or
becomes the beneficial owner, directly or indirectly, of 50% or more of the
Company’s voting stock; or

(5)           a change occurs in the composition of the Board during any
two-year period such that the individuals who, as of the beginning of such
two-year period, constitute the Board (such Board shall be hereinafter referred
to as the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that for purposes of this definition,
any individual who becomes a member of the Board subsequent to the beginning of
the two-year period, whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of those individuals
who are members of the Board and who were also members of the Incumbent Board
(or deemed to be such pursuant to this proviso) shall be considered as though
such individual were a member of the Incumbent Board; and provided further,
however, that any such individual whose initial assumption of office occurs as a
result of or in connection with a solicitation subject to Rule 14a-12(c) of
Regulation 14A promulgated under the Exchange Act of 1934, as amended, or other
actual or threatened solicitation of proxies or consents by or on behalf of an
entity other than the Board shall not be so considered as a member of the
Incumbent Board.

However, an event that is or would constitute Good Reason shall cease to be Good
Reason if: (1) I do not give the Company written notice of my intent to
terminate my employment within 45 days after I have objective notice that a Good
Reason event has occurred; (2) the Company reverses the action or cures the
default that constitutes Good Reason within 30 days after I notify it in writing
that Good Reason exists before I terminate employment; or (3) I was a primary
instigator of the Good Reason event and the circumstances make it inappropriate
for me to receive Good Reason resignation benefits under this Agreement.

 

 

- 8 -

 

--------------------------------------------------------------------------------

 

(f)            Death. If I die while employed under this Agreement, the payments
required by Section 5(a) in the event of my death shall be made.

 

6.

Confidentiality and Other Obligations.

(a)          Confidential Information. During the term of my employment, in
exchange for my promises to use such information solely for the Company’s
benefit, the Company has provided and will continue to provide me with
Confidential Information concerning, among other things, its business,
operations, clients, investors, and business partners. “Confidential
Information” refers to information not generally known by others in the form in
which it is used by the Company, and which gives the Company a competitive
advantage over other companies which do not have access to this information,
including secret, confidential, or proprietary information or trade secrets of
the Company and its subsidiaries and affiliates, conveyed orally or reduced to a
tangible form in any medium, including information concerning the operations,
future plans, customers, business models, strategies, and business methods of
the Company and its subsidiaries and affiliates, as well as information about
the Company’s active and prospective investors, clients and business partners
and their respective investment preferences, risk tolerances, portfolio
allocations and amounts, cash flow requirements, contact information, and other
information about how to best serve their needs and preferences. “Confidential
Information” does not include information that (i) I knew prior to my employment
with the Company, (ii) subsequently came into my possession other than through
my work for the Company and not as a result of a breach of any duty owed to the
Company, or (iii) is generally known within the relevant industry.

(b)           Promise Not to Disclose. I promise never to use or disclose any
Confidential Information before it has become generally known within the
relevant industry through no fault of my own. I agree that this promise shall
never expire.

(c)           Promise Not to Solicit. Because my position enables me to learn
Confidential Information regarding the investors in the Company and its funds
and how best to serve them, I further agree that, during the “Restricted Period”
(as defined below) (1) as to any investor in the Company (or in any investment
fund or vehicle owned, managed, or established by the Company) with whom I had
dealings or about whom I acquired proprietary information during my employment,
I will not solicit or attempt to solicit (or assist others to solicit) the
investor to invest in or do business with any person, entity, or investment fund
or vehicle other than the Company (or its funds or vehicles); and (2) I will not
solicit or attempt to solicit (or assist others to solicit) for employment any
person who is, or within the preceding six months was, an officer, manager,
employee, or consultant of the Company. I agree that the restrictions set forth
in this paragraph should not prohibit me from engaging in my livelihood and do
not foreclose my working with investors not identified in this paragraph.

The “Restricted Period” shall mean the period of my employment with the Company
and:

 

(i)             Twelve (12) months after my termination for Cause under
Section 5(b), resignation without Good Reason under Section 5(e), or resignation
with Good Reason under Section 5(e)(vi);

 

 

 

- 9 -

 

--------------------------------------------------------------------------------

 

(ii)            Six (6) months after my resignation with Good Reason under
Section 5(e)(i) through (v); and

(iii)         Zero (0) months after my termination other than for Cause under
Section 5(d).

 

(d)           Promise Not to Engage in Certain Employment.   I agree that,
during the Restricted Period, I will not, without the prior written consent of
the Board, accept any employment, provide any services, advice or information;
or assist or engage in any activity (whether as an employee, consultant, or in
any other capacity, whether paid or unpaid) with (1) any specialty finance firm
or investment management company focused on commercial real estate-related debt
instruments or (2) any business that, as of the date of my termination, directly
competes with the Company.

(e)           Return of Information.   When my employment with the Company ends,
I will promptly deliver to the Company, or, at its written instruction, destroy,
all documents, data, drawings, manuals, letters, notes, reports, electronic
mail, recordings, and copies thereof, of or pertaining to it or any other Group
member in my possession or control. In addition, during my employment with the
Company or the Group and thereafter, I agree to meet with Company personnel and,
based on knowledge or insights I gained during my employment with the Company
and the Group, answer any question they may have related to the Company or the
Group.

(f)            Intellectual Property.   Intellectual property (including such
things as all ideas, concepts, inventions, plans, developments, software, data,
configurations, materials (whether written or machine-readable), designs,
drawings, illustrations, and photographs, that may be protectable, in whole or
in part, under any patent, copyright, trademark, trade secret, or other
intellectual property law), developed, created, conceived, made, or reduced to
practice during my Company employment (except intellectual property that has no
relation to the Group or any Group customer that I developed, etc., purely on my
own time and at my own expense), shall be the sole and exclusive property of the
Company, and I hereby assign all my rights, title, and interest in any such
intellectual property to the Company.

(g)           Enforcement of This Section.   This section shall survive the
termination of this Agreement for any reason. I acknowledge that (a) my services
are of a special, unique, and extraordinary character and it would be very
difficult or impossible to replace them, (b) this section’s terms are reasonable
and necessary to protect the Company’s legitimate interests, (c) this section’s
restrictions will not prevent me from earning or seeking a livelihood, (d) this
section’s restrictions shall apply wherever permitted by law, and (e) my
violation of any of this section’s terms would irreparably harm the Company.
Accordingly, I agree that, if I violate any of the provisions of this section,
the Company or any Group member may be entitled to seek, in addition to other
remedies available to it, an injunction to be issued by any court of competent
jurisdiction restraining me from committing or continuing any such violation.

 

 

- 10 -

 

--------------------------------------------------------------------------------

 

 

7.

Notice.

(a)           To the Company.   I will send all communications to the Company in
writing, by mail, hand delivery or facsimile, addressed as follows (or in any
other manner the Company notifies me to use):

 

Capital Trust, Inc.

Attention: Mr. John R. Klopp

410 Park Avenue, 14th Floor

New York, New York 10022

Fax: (212) 655-0044

Tel.: (212) 655-0220

 

 

With copy to:

Martin L. Edelman, Esq.

Michael L. Zuppone, Esq.

Paul, Hastings, Janofsky & Walker LLP

75 East 55th Street

 

New York, New York 10022-3205

 

(b)           To Me.   All communications from the Company to me relating to
this Agreement must be sent to me in writing at my Company office or in any
other manner I notify the Company to use, with a copy to:

 

Josiah M. Black, Esq.

 

Bello Black & Welsh LLP

 

One Exeter Plaza, 10th Floor

 

Boston, Massachusetts 02116

 

(c)           Time Notice Deemed Given.   Notice shall be deemed to have been
given when delivered or, if earlier (1) when mailed by United States certified
or registered mail, return receipt requested, postage prepaid, or (2) faxed with
confirmation of delivery, in either case, addressed as required in this section.

8.             Arbitration of Disputes.   Except for the Company’s right to seek
injunctive relief in accordance with Section 6(g), above, all disputes between
the Company and me are to be resolved by final and binding arbitration in
accordance with the separate Arbitration Agreement attached as Schedule B to
this Agreement. This section shall remain in effect after the termination of
this Agreement.

9.             Amendment.   No provisions of this Agreement may be modified,
waived, or discharged except by a written document signed by a duly authorized
Company officer and me. Thus, for example, promotions, commendations, and/or
bonuses shall not, by themselves, modify, amend, or extend this Agreement. A
waiver of any conditions or provisions of this Agreement in a given instance
shall not be deemed a waiver of such conditions or provisions at any other time.

 

 

- 11 -

 

--------------------------------------------------------------------------------

 

10.          Interpretation; Exclusive Forum.   The validity, interpretation,
construction, and performance of this Agreement shall be governed by the laws of
the state of New York (excluding any that mandate the use of another
jurisdiction’s laws). Any litigation, arbitration, or similar proceeding with
respect to such matters only may be brought within that state, and all parties
to this Agreement consent to that state’s jurisdiction and agree that venue
anywhere in that state would be proper.

11.          Successors.   This Agreement shall be binding upon, and shall inure
to the benefit of, me and my estate, but I may not assign or pledge this
Agreement or any rights arising under it, except to the extent permitted under
the terms of the benefit and compensation plans in which I participate.

12.          Taxes.   I am solely responsible for the payment of any tax
liabilities (including any taxes and penalties arising under Section 409A of the
Internal Revenue Code (the “Code”) that may result from any payments or benefits
that I receive pursuant to this Agreement. The Company shall not have any
obligation to pay, mitigate, or protect me from any such tax liabilities.
Nevertheless, if the Company reasonably determines that my receipt of payments
or benefits pursuant to Section 5 above would cause me to incur liability for
additional tax under Section 409A of the Code, then the Company may in its
discretion suspend such payments or benefits until the end of the six-month
period following termination of my employment (the “409A Suspension Period”). As
soon as reasonably practical after the end of the 409A Suspension Period, the
Company will make a lump sum payment to me, in cash, in an amount equal to any
payments and benefits that the Company does not make during the 409A Suspension
Period. Thereafter, I will receive any remaining payments and benefits due
pursuant to Section 5 in accordance with the terms of that Section (as if there
had not been any suspension beforehand). The Company shall withhold taxes from
payments it makes pursuant to this Agreement as it determines to be required by
applicable law.

13.          Validity.   The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

14.          Counterparts.   This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute the same instrument.

15.          Entire Agreement.   All oral or written agreements or
representations, express or implied, with respect to the subject matter of this
Agreement are set forth in this Agreement. Notwithstanding the foregoing, I
agree to comply with the Company’s policies and Code of Ethics.

 

 

- 12 -

 

--------------------------------------------------------------------------------

 

 

I ACKNOWLEDGE THAT ALL UNDERSTANDINGS AND AGREEMENTS BETWEEN THE COMPANY AND ME
RELATING TO THE SUBJECTS COVERED IN THIS AGREEMENT ARE CONTAINED IN IT AND THAT
I HAVE ENTERED INTO THIS AGREEMENT VOLUNTARILY AND NOT IN RELIANCE ON ANY
PROMISES OR REPRESENTATIONS BY THE COMPANY OTHER THAN THOSE CONTAINED IN THIS
AGREEMENT ITSELF.

I FURTHER ACKNOWLEDGE THAT I HAVE CAREFULLY READ THIS AGREEMENT, THAT I
UNDERSTAND ALL OF IT, AND THAT I HAVE BEEN GIVEN THE OPPORTUNITY TO DISCUSS THIS
AGREEMENT WITH MY PRIVATE LEGAL COUNSEL AND HAVE AVAILED MYSELF OF THAT
OPPORTUNITY TO THE EXTENT I WISHED TO DO SO. I UNDERSTAND THAT BY SIGNING THIS
AGREEMENT I AM GIVING UP MY RIGHT TO A JURY TRIAL.

 

Date: September 29, 2006

CAPITAL TRUST, INC.

 

 

By:/s/ John R. Klopp

 

Name: John R. Klopp

 

Title: Chief Executive Officer

 

 

Date: September 29, 2006

CT INVESTMENT MANAGEMENT CO., LLC

 

 

By:/s/ John R. Klopp

 

Name: John R. Klopp

 

Title:                                                     

 

 

Date: September 29, 2006

/s/ Geoffrey G. Jervis

 

GEOFFREY G. JERVIS

 

 

 

- 13 -

 

--------------------------------------------------------------------------------

 

SCHEDULE A

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This SEPARATION AGREEMENT AND GENERAL RELEASE (“Release”) made this ___ day of
_________, ____ by and between Capital Trust, Inc. (“CT”) and CT Investment
Management Co., LLC (“CTIMCO,” and together with CT, the “Company”), on the one
part, and Geoffrey G. Jervis (“Executive”), on the other:

 

In exchange for the mutual promises exchanged herein and other good and valid
consideration, the receipt of which is hereby acknowledged, the parties agree as
follows:

 

 

1.

Employment Termination

 

Executive agrees that his employment with the Company has ended or will end on
[date]. Executive will be entitled to those separation and other benefits as set
forth in his Employment Agreement with the Company dated as of [date].

 

 

2.

Claims Released

 

In exchange for the benefits provided herein, Executive irrevocably and
unconditionally releases the Company, its current or former parents,
subsidiaries, or affiliates, their past, present, or future employees or agents,
their successors, their benefit plans and the administrators of such plans
(collectively, the “Released Parties”), from all known or unknown claims that
Executive presently may have arising out of his employment with, or separation
from, the Company, other than claims (i) seeking enforcement of this Release,
(ii) for vested awards or benefits under the Company’s employee benefit plans,
including the 2004 Long-Term Incentive Program, and (iii) to indemnification and
coverage under the Company’s directors and officers’ insurance policies
(“Claims”). The Claims Executive is releasing include, without limitation,
claims under the Age Discrimination in Employment Act of 1967 (“ADEA”), Title
VII of the Civil Rights Act of 1964, the Americans with Disabilities Act, the
Employee Retirement Income Security Act of 1974, the Fair Labor Standards Act,
the Family and Medical Leave Act, the New York State Human Rights Law; the New
York City Human Rights Law; or any other federal, state, or local common law,
statute, regulation, or law of any other type. Executive acknowledges that he is
releasing Claims he knows he has and Claims he may not know he has, and
understands the significance of doing so.

 

 

3.

Pursuit of Released Claims

 

Executive agrees to withdraw with prejudice all complaints or charges, if any,
he has filed against any Released Party with any agency or court. Executive
agrees that he will never file any lawsuit or complaint against them based on
the Claims purportedly released in this Release. Executive promises never to
seek any damages, remedies, or other relief for himself personally (any right to
which he hereby waives) by filing or prosecuting a charge with any
administrative agency with respect to any Claim purportedly released by this
Release. Executive

 

A-1

 

--------------------------------------------------------------------------------

 

promises to request any administrative agency or other body assuming
jurisdiction of any such lawsuit, complaint, or charge to withdraw from the
matter or dismiss the matter with prejudice.

 

 

4.

Nonadmission of Liability

 

Executive agrees that this Release is not an admission of guilt or wrongdoing by
the Released Parties and acknowledges that the Released Parties do not believe
or admit that they have done anything wrong.

 

 

5.

Confidentiality and Non-Disparagement

 

Executive agrees to keep the fact and terms of this Release in strict
confidence. Executive agrees not to disclose this document, its contents or
subject matter to any person other than his immediate family, attorney,
accountant or income tax preparer, or otherwise as required by law. Executive
agrees that he will not denigrate, disparage, defame, impugn, or otherwise
damage or assail the reputation or integrity of the Company or any Released
Party.

 

 

6.

Consideration of Release

 

Executive acknowledges that, before signing this Release, he was given at least
21 calendar days to consider this Release. Executive waives any right he might
have to additional time beyond this consideration period within which to
consider this Release. Executive acknowledges that: (a) he took advantage of
that time to consider this Release before signing it; (b) he carefully read this
Release; (c) he fully understands what this Release means; (d) he is entering
into it voluntarily; (e) he is receiving valuable consideration in exchange for
his execution of this Release that he would not otherwise be entitled to
receive; and (f) the Company, in writing, encouraged him to discuss this Release
with his attorney (at his own expense) before signing it, and that he did so to
the extent he deemed appropriate. Executive may revoke his release of claims
under the ADEA within seven (7) days after he signs this Release, in which case
he will not be entitled to receive all of the benefits set forth herein.

 

 

7.

Miscellaneous

 

This Release sets forth the entire agreement between Executive and the Company
pertaining to the subject matter of this Release. This Release may not be
modified or canceled in any manner except by a writing signed by both Executive
and an authorized Company official. Executive acknowledge that the Company has
made no representations or promises to him other than those in this Release. If
any provision in this Release is found to be unenforceable, all other provisions
will remain fully enforceable. It is not necessary that the Company sign this
Release for it to become binding on both Executive and the Company. This Release
binds Executive’s heirs, administrators, representatives, executors, successors,
and assigns, and will inure to the benefit of the Released Parties and their
heirs, administrators, representatives, executors, successors, and assigns. This
Release shall be construed as a whole according to its fair meaning; it shall
not be construed strictly for or against Executive or the Released Parties.
Unless the context indicates otherwise, the term "or" shall be deemed to include
the term "and" and the singular or plural number shall be deemed to include the
other. Disputes under this

 

A-2

 

--------------------------------------------------------------------------------

 

Release are to be resolved in accordance with the existing arbitration agreement
between the parties. Except to the extent governed by federal law, this Release
shall be governed by the statutes and common law of the State of New York
(excluding any that mandate the use of another jurisdiction's laws). Section
headings in this Agreement are included for convenience of reference only and
shall not be a part of this Agreement for any other purpose.

 

TAKE THIS RELEASE HOME, READ IT, AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS
BEFORE SIGNING IT. THIS RELEASE INCLUDES A RELEASE OF KNOWN AND UNKNOWN CLAIMS.

 

Date: ________________________

CAPITAL TRUST, INC.

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Date: ________________________

CT INVESTMENT MANAGEMENT CO., LLC

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Date: ________________________

 

 

GEOFFREY G. JERVIS

 

A-3

 

--------------------------------------------------------------------------------

 

SCHEDULE B

 

MUTUAL AGREEMENT TO ARBITRATE CLAIMS

 

I recognize that differences may arise between Capital Trust, Inc. (“CT”) and CT
Investment Management Co., LLC (“CTIMCO,” and together with CT, the “Company”),
on the one part, and me, on the other part, during or following my employment
with the Company, and that those differences may or may not be related to my
employment. I understand and agree that by entering into this Agreement to
Arbitrate Claims (“Agreement”), I anticipate gaining the benefits of a speedy,
impartial dispute-resolution procedure.

Except as provided in this Agreement, the Federal Arbitration Act shall govern
the interpretation, enforcement and all proceedings pursuant to this Agreement.
To the extent that the Federal Arbitration Act either is inapplicable, or held
not to require arbitration of a particular claim or claims, New York law
pertaining to agreements to arbitrate shall apply.

I understand that any reference in this Agreement to the Company will be a
reference also to all of its subsidiary and affiliated entities, all benefit
plans, the benefit plans’ sponsors, fiduciaries, administrators, and affiliates,
and all successors and assigns of any of them.

Claims Covered by the Agreement

The Company and I mutually consent to the resolution by arbitration of all
claims or controversies (“claims”), past, present or future, which arise,
directly or indirectly, out of my employment (or its termination) or the
business of the Company, that the Company may have against me or that I may have
against the Company or against its officers, directors, employees or agents in
their capacity as such or otherwise. The claims covered by this Agreement
include, but are not limited to, claims for wages or other compensation due;
claims for breach of any contract or covenant (express or implied); tort claims;
claims for discrimination (including, but not limited to, race, sex, sexual
orientation, religion, national origin, age, marital status, or medical
condition, handicap or disability); and claims for violation of any federal,
state, or other governmental law, statute, regulation, or ordinance, except
claims excluded elsewhere in this Agreement.

Except as otherwise provided in this Agreement, both the Company and I agree
that neither of us shall initiate or prosecute any lawsuit or administrative
action (other than an administrative charge of discrimination to the EEOC or
similar fair employment practices agency, or an administrative charge within the
jurisdiction of the National Labor Relations Board or U.S. Department of Labor),
in any way related to any claim covered by this Agreement.

Claims Not Covered by the Agreement

This Agreement does not cover claims for workers’ compensation or unemployment
compensation benefits; or any claim as to which final and binding arbitration
cannot be required as a matter of law.

Claims, either by the Company or by me, seeking injunctive relief for alleged
violations of intellectual property rights and non-disclosure and
non-solicitation covenants also

 

B-1

 

--------------------------------------------------------------------------------

 

are not covered by this Agreement (although all other aspects of such claims,
including any claims for damages, are covered by this Agreement).

Required Notice of All Claims and Statute of Limitations

The Company and I agree that the aggrieved party must give written notice of any
claim to the other party no later than the applicable Statute of Limitations as
may be prescribed by law.

Written notice to the Company, or its officers, directors, employees or agents,
shall be sent to the addresses set forth in my Employment Agreement. I will be
given written notice at the last address recorded in my personnel file.

The written notice shall identify and describe the nature of all claims asserted
and the facts upon which such claims are based. The notice shall be sent to the
other party by certified or registered mail, return receipt requested.

Representation

Any party may be represented by an attorney or other representative selected by
the party.

Discovery

Each party shall have the right to take the deposition of three (3) individuals
and any expert witness designated by another party. Each party also shall have
the right to make requests for production of documents to any party. The
subpoena right specified below shall be applicable to discovery pursuant to this
paragraph. Additional discovery may be had where the arbitrator selected
pursuant to this Agreement so orders, upon an appropriate showing of
justification.

Designation of Witnesses

At least 30 days before the arbitration, the parties must exchange lists of
witnesses, including any expert, and copies of all exhibits intended to be used
at the arbitration.

Subpoenas

Each party shall have the right to subpoena witnesses and documents for the
arbitration.

Arbitration Procedures

The arbitration will be held under the auspices of the American Arbitration
Association (“AAA”).

The Company and I agree that, except as provided in this Agreement, the
arbitration shall be in accordance with the AAA’s National Rules for Resolution
of Employment Disputes (or other then-current employment arbitration
procedures). The arbitrator shall be either a retired judge, or an attorney
licensed to practice law in the state in which the arbitration is convened and
with demonstrated experience and expertise in executive compensation matters
(the “Arbitrator”). The arbitration shall take place in or near the city in
which I am or was last employed by the Company.

 

B-2

 

--------------------------------------------------------------------------------

 

The Arbitrator shall be selected as follows. The sponsoring organization shall
give each party a list of 11 arbitrators drawn from its panel of employment
dispute arbitrators. Each party may strike all names on the list it deems
unacceptable. If only one common name remains on the lists of all parties, that
individual shall be designated as the Arbitrator. If more than one common name
remains on the lists of all parties, the parties shall strike names alternately
from the list of common names until only one remains. The party who did not
initiate the claim shall strike first. If no common name exists on the lists of
all parties, the sponsoring organization shall furnish an additional list and
the process shall be repeated. If no arbitrator has been selected after two
lists have been distributed, then the parties shall strike alternately from a
third list, with the party initiating the claim striking first, until only one
name remains. That person shall be designated as the Arbitrator.

The Arbitrator shall apply the substantive law (and the law of remedies, if
applicable) of the state in which the claim arose, or federal law, or both, as
applicable to the claim(s) asserted. If the parties’ dispute concerns a contract
in which the parties have included a choice of law provision, the Arbitrator
shall apply the law as designated by the parties. The Arbitrator is without
jurisdiction to apply any different substantive law, or law of remedies. The
Arbitrator, and not any federal, state, or local court or agency, shall have
exclusive authority to resolve any dispute relating to the interpretation,
applicability, enforceability or formation of this Agreement, including but not
limited to any claim that all or any part of this Agreement is void or voidable.
The arbitration shall be final and binding upon the parties, except as provided
in this Agreement.

The Arbitrator shall have jurisdiction to hear and rule on pre-hearing disputes
and is authorized to hold pre-hearing conferences by telephone or in person, as
the Arbitrator deems necessary. The Arbitrator shall have the authority to
entertain a motion to dismiss and/or a motion for summary judgment by any party
and shall apply the standards governing such motions under the Federal Rules of
Civil Procedure.

Either party may obtain a court reporter to provide a stenographic record of
proceedings.

Either party, upon request at the close of hearing, shall be given leave to file
a post-hearing brief. The time for filing such a brief shall be set by the
Arbitrator.

The Arbitrator shall render a written award and opinion in the form setting
forth his/her findings and conclusions.

Either party shall have the right, within 20 days of issuance of the
Arbitrator’s opinion, to file with the Arbitrator a motion to reconsider
(accompanied by a supporting brief), and the other party shall have 20 days from
the date of the motion to respond. The Arbitrator thereupon shall reconsider the
issues raised by the motion and, promptly, either confirm or change the
decision, which (except as provided by this Agreement) shall then be final and
conclusive upon the parties.

 

 

B-3

 

--------------------------------------------------------------------------------

 

Arbitration Fees and Costs

The Company will be responsible for paying any filing fee and the fees and costs
of the Arbitrator and the arbitration; provided, however, that if I am the party
initiating the claim, I am responsible for contributing an amount equal to the
filing fee to initiate a claim in the court of general jurisdiction in the state
in which I am (or was last) employed by the Company. Each party shall pay for
its own costs and attorneys’ fees, if any. However, if any party prevails on a
statutory claim which affords the prevailing party attorneys’ fees, or if there
is a written agreement providing for fees, the Arbitrator may award reasonable
fees to the prevailing party, under the standards for fee shifting provided by
law.

Judicial Review

Either party may bring an action in any court of competent jurisdiction to
compel arbitration under this Agreement and to enforce an arbitration award.

Interstate Commerce

I understand and agree that the Company is engaged in transactions involving
interstate commerce and that the Federal Arbitration Act applies to this
Agreement.

Requirements for Modification or Revocation

This Agreement to arbitrate shall survive the termination of my employment. It
can only be revoked or modified by a writing signed by the parties which
specifically states an intent to revoke or modify this Agreement.

Sole and Entire Agreement

This is the complete agreement of the parties on the subject of arbitration of
disputes. This Agreement supersedes any prior or contemporaneous oral or written
understandings on the subject. No party is relying on any representations, oral
or written, on the subject of the effect, enforceability or meaning of this
Agreement, except as specifically set forth in this Agreement.

Severability

If any provisions of this Agreement are adjudged to be void or otherwise
unenforceable, in whole or in part, such adjudication shall not affect the
validity of the remainder of the Agreement, as the parties hereto intend to
create a binding agreement to arbitrate regardless of the unenforceability of
any particular term or terms.

Consideration

The promises by the Company and by me to arbitrate differences, rather than
litigate them before courts or other bodies, provide consideration for each
other.

 

B-4

 

--------------------------------------------------------------------------------

 

 

Voluntary Agreement

I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THIS AGREEMENT, THAT I UNDERSTAND ITS
TERMS, THAT ALL UNDERSTANDINGS AND AGREEMENTS BETWEEN THE COMPANY AND ME
RELATING TO THE SUBJECTS COVERED IN THE AGREEMENT ARE CONTAINED IN IT, AND THAT
I HAVE ENTERED INTO THE AGREEMENT VOLUNTARILY AND NOT IN RELIANCE ON ANY
PROMISES OR REPRESENTATIONS BY THE COMPANY OTHER THAN THOSE CONTAINED IN THIS
AGREEMENT ITSELF.

 

I UNDERSTAND THAT BY SIGNING THIS AGREEMENT I AM GIVING UP MY RIGHT TO A JURY
TRIAL.

Employee initials:
______________

 

I FURTHER ACKNOWLEDGE THAT I HAVE BEEN GIVEN THE OPPORTUNITY TO DISCUSS THIS
AGREEMENT WITH MY PRIVATE LEGAL COUNSEL AND HAVE AVAILED MYSELF OF THAT
OPPORTUNITY TO THE EXTENT I WISH TO DO SO.

 

 

Dated:  September __, 2006

CAPITAL TRUST, INC.
 
By: ________________________
Name:   John R. Klopp
Title: Chief Executive Officer
 

Dated:  September __, 2006

 

CT INVESTMENT MANAGEMENT CO., LLC
 
By: ________________________
Name:   John R. Klopp
Title: _______________________
 

 

Dated:  September __, 2006

 

___________________________
GEOFFREY G. JERVIS

 

 

 

10/20/06

 

 

B-5

 

--------------------------------------------------------------------------------

 